RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 19a0306p.06

                   UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                              ┐
                                  Plaintiff-Appellee,   │
                                                        │
                                                        >      No. 18-3977
        v.                                              │
                                                        │
                                                        │
 KYLE BATEMAN,                                          │
                               Defendant-Appellant.     │
                                                        ┘

                        Appeal from the United States District Court
                         for the Southern District of Ohio at Dayton.
                   No. 3:17-cr-00156-1—Thomas M. Rose, District Judge.

                           Decided and Filed: December 23, 2019

             Before: McKEAGUE, BUSH, and NALBANDIAN, Circuit Judges.

                                    _________________

                                        COUNSEL

ON BRIEF: Gregory A. Napolitano, LAUFMAN & NAPOLITANO, LLC, Cincinnati, Ohio,
for Appellant. Kevin Koller, UNITED STATES ATTORNEY’S OFFICE, Cincinnati, Ohio, for
Appellee.
                                    _________________

                                         OPINION
                                    _________________

       JOHN K. BUSH, Circuit Judge. This appeal is from a child pornography conviction
obtained through the government’s deployment of a Network Investigative Technique (“NIT”) to
unmask anonymous users of a “dark-web” child pornography website known as “Playpen.”
Defendant-appellant Kyle Bateman, like defendants in other Playpen-related prosecutions,
challenges the validity of the nationwide search warrant (“NIT warrant”) that the government
 No. 18-3977                          United States v. Bateman                             Page 2


obtained from a federal magistrate judge in the United States District Court for the Eastern
District of Virginia, which authorized the initial use of NIT. The NIT warrant, in turn, led the
United States District Court of the Southern District of Ohio to issue a search warrant
(“S.D. Ohio warrant”), thus allowing authorities to search Bateman’s residence and computer.
There, law enforcement agents obtained over 599 illicit images of children in Bateman’s
possession.

       Bateman filed two motions: (1) to suppress the evidence obtained from the search
warrants, and (2) for a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978), to question
FBI Special Agent Douglas Macfarlane, who submitted the affidavit to obtain the initial NIT
warrant. The district court denied both motions. Bateman then pleaded guilty to possession of
child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B); however, his plea agreement
reserved him the right to appeal the district court’s denial of his suppression and Franks motions.

       Bateman’s suppression motion fails based on our rulings in United States v. Moorehead,
912 F.3d 963 (6th Cir.), cert. denied, 140 S. Ct. 270 (2019), and United States v. Harney,
934 F.3d 502 (6th Cir. 2019). We also reject Bateman’s arguments for a Franks hearing, as they
are not persuasive under this court’s precedent. Accordingly, we AFFIRM.

                                                I.

       The ever increasing and unprecedented capabilities of today’s world wide web offer users
access to information far beyond even twentieth-century imagination––all in just a matter of
seconds. Adopting the vernacular of cyber-speak, the great majority of this content is on the
“open” or “traditional” internet, meaning it is accessible by ordinary users without use of any
special equipment, passwords, secret knowledge, or closed networks. But, beneath this easily
accessible world lies a wholly separate world of cyber content, known colloquially as the “dark-
 No. 18-3977                                 United States v. Bateman                                        Page 3


web,” which is largely inaccessible to average internet users.1 Within this space, a number of
cyber outlets distribute questionable content.2

         “Playpen,” formerly one of the most notorious child pornography websites online with
more than 215,000 registered users around the world,3 was one of those dark-web outlets.
Created and operated by a private citizen, the site offered anonymous web users, like Bateman,
an unmatched forum not only to access sexually illicit images of children, but also to “discuss”
those images across the various discussion threads frequented by fellow users.4 Such activity is
the subject of this appeal.

                                                         ***

         FBI agents began to investigate the Playpen website in September 2014. Once accessed
by agents, they discovered Playpen to be a message board with primary objectives of advertising
and distributing child pornography.

         Playpen’s cyber location within the “dark-web”––as protected by the “Tor hidden service
network” (“Tor”)5 ––rendered the website relatively inaccessible, as compared to websites on the


         1See  Jose Pagliery, The Deep Web you don’t know about, CNN, (Mar. 10, 2014, 9:18 AM),
https://money.cnn.com/2014/03/10/technology/deep-web/index html.
         2See Cadie Thompson, Beyond Google: Everything you need to know about the hidden internet, Business
Insider, (Dec. 16, 2015, 2:43 PM), https://www.businessinsider.com/difference-between-dark-web-and-deep-web-
2015-11.
         3Brad    Heath, FBI ran website sharing thousands of child porn images, USA Today
(Jan. 21, 2016, 5:36 PM),    https://www.usatoday.com/story/news/2016/01/21/fbi-ran-website-sharing-thousands-
child-porn-images/79108346/.
         4See   id.
         5Developed    originally by the U.S. Navy and funded initially by the U.S. Department of State and the U.S.
Department of Defense, the “Tor hidden service network,” or more simply, “Tor,” is software that can be employed
by internet users to browse the Web anonymously, as well as to exchange private communications with others. Tor,
as similar to more ubiquitous internet browsers, such as Chrome or Firefox, can be downloaded online. Therefore,
the software can theoretically be employed for a range of purposes, as would any other internet browser. However,
the critical differences are that the identities of internet users employing Tor are blocked entirely during ordinary
web searching. According to the Tor project, the non-profit organization that currently runs Tor, a wide array of
internet constituents make use of the Tor software, including those who want to protect their internet activities from
website and advertising tracking, users concerned about cyberspying, and users who seek to avoid censorship by
certain foreign governments. Users with Tor can also access online “hidden services,” which are essentially
anonymous websites that can only be located within the protected Tor network––otherwise known as the “dark-
web.” The location of these websites, as well as the identities of their administrators, are equally protected by Tor’s
 No. 18-3977                                United States v. Bateman                                      Page 4


“open” internet. And, of course, this was by design: The website’s URL deliberately was
composed of a convoluted array of algorithmically-generated characters,6 meaning it was
virtually impossible to access this content through an ordinary web user’s search. Additional
barriers to entry included the numerous affirmative steps required of interested users, like
Bateman, to access Playpen’s content. He had to (1) download and install the dark-web Tor
software on his computer; (2) obtain the site’s intricate URL address directly from other
anonymous users of Playpen, or from internet postings describing the website’s location and
content; and (3) enter this precise URL into the downloaded Tor browser. Because of this
arduous cyber arrangement, Playpen was able to mask the IP addresses of users like Bateman,
thus hampering the FBI’s initial efforts to locate the site’s central American-based server, as well
as identify registered Playpen “members.”

        However, in December 2014, after approximately two months of investigation, a foreign
law enforcement agency alerted FBI agents of its suspicions that a U.S.-based IP address was
being used to house Playpen. Armed with this information, agents identified the server hosting
the website. In January 2015, agents then executed a search warrant on the server, which in turn
allowed them to create a duplicate version of the server at a government facility in the Eastern
District of Virginia. On February 19, 2015, the FBI apprehended the suspected administrator of
Playpen and assumed administrative control of the website.

        Server data with nothing more, however, were insufficient to identify Playpen’s
individual users. Only a more targeted search warrant could do that. Consequently, on February
20, 2015, the FBI applied for a search warrant from a magistrate judge in the United States
District Court for the Eastern District of Virginia, which would allow agents to employ NIT as a
means in which to reveal the IP addresses of all users who logged onto Playpen. As a basis for
the NIT warrant, the FBI included two attachments.                   Attachment A, entitled “Place to be

technology, thus making the “dark-web” an attractive location for sites hosting questionable content. Stuart Dredge,
What is Tor?       A beginner’s guide to the privacy tool, The Guardian, (Nov. 5, 2013, 7:47 PM),
https://www.theguardian.com/technology/2013/nov/05/tor-beginners-guide-nsa-browser.
        6Tor  websites, like Playpen, use a lengthy, randomized array of algorithmically-generated characters for
their URLs in order to make it unlikely that a user would accidentally type the URL into a browser. For example,
between September 16, 2014 and February 18, 2015, the Playpen website was located at muff7i44irws3mwu.onion.
On February 18, 2015, the URL changed to upf45jv3bziuctml.onion. (R. 16-7, NIT warrant at 228).
 No. 18-3977                                 United States v. Bateman                                        Page 5


Searched,” outlined the warrant’s purpose in allowing for the authorization of NIT on the
government’s Eastern Virginia-based computer server. (R. 16-5, NIT warrant at 210). NIT was
justified as a critical vehicle through which agents could obtain relevant information connected
to the activated computers of any user or administrator who logged into the Playpen website via
a username or password. Attachment B outlined the specific information to be seized from a
user’s computer, which included the computer’s accurate IP address. FBI agents predicted that
these IP addresses could lead to the identities of the site’s individual users and administrators.

         In support of the NIT warrant request, FBI Special Agent Douglas Macfarlane swore out
a 32-page affidavit. Covering a number of topics related to the NIT deployment, the affidavit
included (1) pertinent background information on the Tor software that formed the basis of
Playpen’s operation; (2) specifics related to how agents would operate the NIT;7 (3) an outline of
the multi-step process required of users wishing to access Playpen;8 and (4) the substantive
content a user would encounter during each level of access into Playpen. 9 Elaborating further on
the substantive content section, Agent Macfarlane also included a separate section of the
affidavit, where he offered even greater detail regarding the types of graphic content encountered
by users upon logging in, which included Playpen’s various sections, forums, and sub-forums
devoted to certain “topics” and related discussion posts.10



         7As   explained by the affidavit, the government planned to target its NIT deployment for the specific
purpose of obtaining information about a user’s computer only after that individual had gone through Playpen’s
registration process (meaning the user had obtained a username and password, and then subsequently entered this
information within Playpen’s homepage in order to access content).
         8The  affidavit explained in detail the complicated process for logging into Playpen, which required users to
register an account, and obtain a username and password—all of which the site promised would remain hidden.
         9For    example, the affidavit explained that any users who reached the homepage would immediately
encounter “two images depicting partially clothed prepubescent females with their legs spread apart.” (R. 16-5, NIT
warrant at 228). This image was placed next to a set of instructions for joining Playpen. The affidavit also noted the
cryptic prohibitions listed on Playpen and their translation into plain English. For example, the site’s explicit text,
stating “No cross-board reposts, .7z preferred, encrypt filenames, include preview, Peace out,” translated into a
prohibition on users from posting material derived from websites other than Playpen. (Id.) Also, the particular
message element “.7z” referenced the method users could follow to compress large files for distribution to other
users.” (Id. at 228–29).
         10For example, nested within the “Pre-teen Videos” section of the website, was a “Girls HC” (hardcore)
sub-forum, which contained over 1,400 discussion topics and over 20,000 posts. (Id. at 231). According to Agent
Macfarlane, the forums he reviewed “revealed [that] the majority contained discussions, as well as numerous images
 No. 18-3977                               United States v. Bateman                                     Page 6


        On February 20, 2015, a United States magistrate judge from the Eastern District of
Virginia signed the warrant. Immediately, and until March 4, 2015, law enforcement agents
began operating the Playpen website and deploying NIT. During this short tenure, agents were
able to uncover the IP addresses of all users who logged onto Playpen.                        One such user,
“nevernudeever” (R. 16-7, S.D. Oho warrant at 309), was Bateman. Using the NIT software,
FBI agents confirmed Bateman’s identity in connection with this IP address, and identified a
service billing address matching Bateman’s home address.                       In addition, based on the
“nevernudeever” profile, the NIT software was able to discern that Bateman had registered his
Playpen account on or around November 19, 2014. Between that date and March 2, 2015,
Bateman was recorded to have been actively logged onto Playpen for a total of 11 hours and 54
minutes. Between February 20, 2015 and March 4, 2015––when FBI agents operated Playpen
and deployed NIT––Bateman had logged onto Playpen numerous times, during which he had
accessed approximately 75 threads in total, each of which contained various discussion posts.

        Based on the information obtained about Bateman’s Playpen activities through the NIT
warrant, the government applied for a second warrant in the Southern District of Ohio––the
district encompassing Bateman’s residence––in order to search Bateman’s home and collect
evidence of his crimes related to the receipt and distribution of child pornography. In support of
the warrant, FBI Special Agent Andrea Kinzig submitted a 33-page affidavit, where she set forth
facts regarding (1) the Tor network; (2) the FBI’s administration of the website since February
20, 2015; (3) Playpen’s graphic content; and (4) information collected about Bateman’s various
activities while operating under the Playpen username “nevernudeever,” including three specific
examples of the types of images and discussion threads he was accessing.11 Collectively, this


that appeared to depict child pornography (“CP”) and child erotica of prepubescent females, males, and toddlers.”
(Id. at 232).
        11In  her affidavit, Agent Kinzig provided detailed information about Bateman’s activities on Playpen,
which included his accessing of three specific discussion threads between February and March 2015. These threads
included the following: (1) a thread entitled, “[new]MyBerryTryingtoGetItInEDIT [new],” which depicted an adult
male engaged in sexual intercourse with a prepubescent female child; (2) a thread entitled “PTHC Anal dildo,”
which contained close-up images of a purple object inserted into a female child’s anus; and (3) a thread entitled
“A GIRL NAMED ALICIA 3yo or 4yo,” which included an image in which the finger of an adult male was inserted
into the vagina of a nude, prepubescent, toddler-aged female child. (R. 16-7, S.D. Ohio warrant at 311–13).
In Agent Kinzig’s opinion, the majority of images found within these threads contained child pornography as
defined under 18 U.S.C. § 2256. (Id.).
 No. 18-3977                               United States v. Bateman                                     Page 7


information led Agent Kinzig to believe, based on her training and experience, that most of the
images Bateman accessed depicted child pornography, as defined under 18 U.S.C. § 2256.
Finally, within the affidavit, Agent Kinzig set forth facts confirming that the “nevernudeever”
account was connected to Bateman’s IP address and home address. Based on this affidavit, on
August 18, 2015, a United States magistrate judge from the Southern District of Ohio signed the
search warrant for the search of Bateman’s home located in Washington Township, Ohio.
Pursuant to the S.D. Ohio warrant, the government seized Bateman’s desktop computer and
external hard drive. Across both sources, agents discovered approximately 599 images and
video files depicting child pornography.

        On September 28, 2017, a grand jury returned a single-count indictment against Bateman,
charging him with possession of child pornography in violation of 18 U.S.C. § 2252(a)(4)(B).
Thereafter, Bateman filed three motions to suppress, only two of which are relevant for this
appeal. In the first, Bateman sought suppression of all evidence obtained by the government as a
result of the NIT warrant, which also encompassed the evidence seized pursuant to the
subsequent S.D. Ohio warrant. In the final motion, Bateman advanced supplemental arguments
for suppressing the evidence obtained as a result of the NIT warrant, and requested a Franks
hearing in order to interrogate Agent Macfarlane about the affidavit submitted in support of that
warrant.12

        The district court denied all three motions to suppress. In denying the first motion, the
district court referenced its previous ruling in United States v. Jones, 230 F. Supp. 3d 819, 821–
22 (S.D. Ohio 2017). In Jones, although the court had concluded that the NIT was a “tracking
device,” it nonetheless held that even if the warrant violated Federal Rule of Criminal Procedure
41, the good-faith exception to the exclusionary rule applied, meaning the evidence did not have
to be suppressed. Id. at 828; see United States v. Leon, 468 U.S. 897 (1984). In denying the
third motion, the court held that Bateman made none of the necessary showings to justify a
Franks hearing. Namely, Bateman had failed to (1) make a substantial preliminary showing of
the falsity of Agent Macfarlane’s statements; (2) make a substantial preliminary showing that

        12However, Bateman’s third motion did not reference the S.D. Ohio warrant, and therefore, did not request
a Franks hearing to question Agent Kinzig about her affidavit.
 No. 18-3977                          United States v. Bateman                             Page 8


Agent Macfarlane made the allegedly false statements about Playpen with deliberate or reckless
disregard for the truth; and (3) address, let alone establish, materiality in his motion. As to the
latter, the district court concluded that even if what Bateman had alleged to be false in the
affidavit was suppressed, there were still “sufficient facts to establish the necessary probable
cause [for the magistrate judge] to have properly issued the NIT warrant.” (R. 22, decision
& entry at 457). Subsequently, on May 7, 2018, Bateman entered a conditional plea agreement,
admitting that he had used various internet sites to access, download, and view child
pornography files over a span of two years in violation of 18 U.S.C. § 2252(a)(2). However,
pursuant to Federal Rule of Criminal Procedure 11(a)(2), based on his plea agreement, Bateman
reserved the right to appeal the district court’s denials of his motions to suppress and for a
Franks hearing. Accordingly, this timely appeal ensued.

                                                    II.

       A.      Bateman’s Motion to Suppress

       Generally, when reviewing the denial of a defendant’s motion to suppress, “we review
the district court’s findings of fact for clear error and its conclusions of law de novo.” United
States v. Moorehead, 912 F.3d 963, 966 (6th Cir. 2019) (quoting United States v. Buford,
632 F.3d 264, 268 (6th Cir. 2011)). The evidence is assessed “in the light most likely to support
the district court’s decision.” Id. (quoting United States v. Powell, 847 F.3d 760, 767 (6th Cir.),
cert. denied, 138 S. Ct. 143 (2017)). “[A] denial of a motion to suppress will be affirmed on
appeal if the district court’s conclusion can be justified for any reason.” Id. (alteration in
original) (quoting United States v. Pasquarille, 20 F.3d 682, 685 (6th Cir. 1994)).

       The Fourth Amendment protects individuals against “unreasonable searches and
seizures.” U.S. Const. amend. IV. The Amendment mandates that warrants be based on the
government’s showing of “probable cause” and include language “particularly describ[ing] the
place to be searched, and the persons or things to be seized.” Id. When officials violate these
commands, courts generally suppress the resulting evidence. See Mapp v. Ohio, 367 U.S. 643,
648 (1961); see also Harney, 934 F.3d at 505. “But because the Fourth Amendment by its terms
and history does not require exclusion . . . courts will not exclude evidence when the costs of
 No. 18-3977                          United States v. Bateman                             Page 9


suppression outweigh the benefits of deterrence,” Harney, 934 F.3d at 505 (citing Davis v.
United States, 564 U.S. 229, 236–37 (2011)), “such as when reasonable officers rely on a
magistrate’s warrant in good faith,” id. (citing Leon, 468 U.S. at 919–21). Notwithstanding this
exception, an officer still “cannot reasonably presume” that a “facially deficient” warrant is
valid. Leon, 468 U.S. at 923. Evidence obtained as a result of a facially invalid warrant cannot
be admitted pursuant to the “good faith” exception. See id.

       At the district court, Bateman moved to suppress all the evidence collected by the
government, as well as all his statements made on August 19, 2015, when the FBI searched his
home and interrogated him pursuant to the S.D. Ohio warrant, which was in turn, based on the
NIT warrant issued from the Eastern District of Virginia. Bateman sought suppression based on
the “fruit of the poisonous tree” doctrine. Namely, Bateman argued that the first NIT warrant
was void ab initio because it lacked applicability outside of the Eastern District of Virginia, and
therefore, all the evidence and statements obtained by the government pursuant to the warrant
issued out of the Southern District of Ohio must be suppressed.

       As Bateman acknowledges, his motion to suppress the NIT warrant is identical to that
already decided twice by this circuit, and similar to other motions filed by defendants across the
country, who have been charged under 18 U.S.C. § 2252(a)(4)(B) based on the government’s
deployment of the NIT technique between February 20, 2015 and March 4, 2015.

       In Moorehead, we considered a motion to dismiss filed by a defendant who was
subjected to a residential search of his home located in the Western District of Tennessee, based
upon a warrant that was issued pursuant to the government’s original NIT warrant. 912 F.3d at
965–66. At the district court level, the defendant argued that the NIT warrant violated Federal
Rule of Criminal Procedure 41 and 28 U.S.C. § 636, given that it was executed outside of the
issuing magistrate judge’s territorial jurisdiction. Dismissing these arguments, we engaged in a
straightforward application of the good-faith exception to the exclusionary rule under Leon.
Under this framework, we found that even if the NIT warrant was void ab initio and violated
Rule 41(b), in that it authorized a search outside of the Eastern District of Virginia, the
good-faith exception to the exclusionary rule still precluded suppression of the evidence seized
pursuant to the warrant. See id. at 968. We made this determination based upon the principle
 No. 18-3977                                 United States v. Bateman                                      Page 10


that “[t]he good-faith exception is not concerned with whether a valid warrant exists, but instead
asks whether a reasonably well-trained officer would have known that a search was illegal.” Id.
Under this directive, we then concluded that the FBI officers involved in the computer and
residential searches pursuant to the original NIT warrant would reasonably not have known that
the NIT warrant was invalid, and therefore, were acting in good faith. Id. at 968–71.

         Even with the binding value of the Moorehead decision, the defendant in Harney
attempted to place his situation outside of our precedent by advancing numerous additional
objections to the warrant’s validity. Harney, 934 F.3d at 505–07. However, based on the
directives of our previous ruling, which we held applicable to the facts in Harney, we dismissed
each of the defendant’s arguments summarily.                    Id.    In doing so, we reaffirmed that the
investigators who seized evidence pursuant to the original warrant acted in good faith when
relying on that warrant. Id. at 505–06. Pertinent to our findings were the detailed facts alleged
by Agent Macfarlane in his 32-page affidavit that were accepted as establishing probable cause
by the issuing magistrate judge in the Eastern District of Virginia. Id. at 505. Namely, Agent
Macfarlane’s affidavit offered specific and particular details that (1) explained the need for the
NIT search; (2) offered logistical information on how the program would work; (3) explained
how the government would only be limited to searching computers that logged onto Playpen
with a username and password; and (4) listed the seven specific items that the government
sought from each computer logging into Playpen during the span in which agents would be
administering the site. Id.

         Accordingly, we find that under this court’s holdings in Moorehead and Harney, the
search of Bateman’s home executed pursuant to the NIT warrant was valid under the good-faith
exception. Indeed, Bateman acknowledges that his appeal here is without merit under this
court’s precedent, and he raises it only to preserve his argument from a claim of waiver should
our precedent change by virtue of an en banc decision, or by a ruling of the Supreme Court.13
Also, as Bateman concedes, all other circuits that have been faced with questions of the validity


         13Note  that as of this writing, this circuit has neither granted an en banc rehearing to an appellant who has
challenged the NIT warrant, nor has the Supreme Court granted certiorari on this issue, despite multiple petitions
having been filed seeking such review.
 No. 18-3977                                 United States v. Bateman                                      Page 11


of the NIT warrant have uniformly rejected defendants’ analogous arguments to suppress the
evidence seized by the government from their activated computers and from their physical
residences. See United States v. Eldred, 933 F.3d 110 (2d Cir. 2019) (assuming arguendo that
the NIT warrant violated the Fourth Amendment but holding officers acted in good faith and
suppression is not warranted); United States v. Ganzer, 922 F.3d 579 (5th Cir. 2019); United
States v. Henderson, 906 F.3d 1109 (9th Cir. 2018); United States v. Kienast, 907 F.3d 522 (7th
Cir. 2018); United States v. Werdene, 883 F.3d 204 (3d Cir. 2018); United States v. McLamb,
880 F.3d 685 (4th Cir. 2018); United States v. Levin, 874 F.3d 316 (1st Cir. 2017); United States
v. Horton, 863 F.3d 1041 (8th Cir. 2017); United States v. Workman, 863 F.3d 1313 (10th Cir.
2017).

         To reiterate then, Bateman acknowledges, and we recognize, that our controlling
precedent forecloses his challenge to the district court’s denial of his suppression motion.
Consequently, we AFFIRM the holding of the district court.14

         B.       Bateman’s Motion for a Franks Hearing

         Lastly, Bateman argues that the district court erred in denying his motion for a Franks
hearing. In making this argument, Bateman claims there was a substantial preliminary basis
upon which to conclude that Agent Macfarlane made deliberately false or recklessly misleading
declarations, which were essential to the magistrate judge’s finding of probable cause to issue the
NIT warrant. And, although Bateman did not raise this argument at the district court level, he
also contends that he was improperly denied a Franks hearing in connection with the S.D. Ohio
warrant issued for a search of his residence. Here too, he argues that Agent Kinzig made
deliberately false or recklessly misleading declarations, which were essential to the magistrate’s



         14Although    we affirm the holding of the district court on this issue, we make one small modification to the
district court’s labeling of the government deployment of the NIT operation as a “tracking device.” (R. 22, decision
and entry at 455) (“T[his] Court has previously considered the Network Investigative Technique, (NIT), to be a
tracking device . . . [and it] has not changed its view.”). Namely, to ensure uniformity with our most recent holding
on this issue, we characterize the government’s NIT deployment as a “search,” not as a “tracking device.”
See Harney, 934 F.3d at 505 (ruling on the validity of the warrant under the Leon good faith exception for reasons
including that Agent Macfarlane submitted a lengthy affidavit “explaining the need for the search and detailing how
it would work”) (emphasis added)).
 No. 18-3977                                  United States v. Bateman                                      Page 12


finding of probable cause to issue the subsequent warrant.15 On this point, Bateman argues that
unlike other defendants who have come before the district court in connection with the
government’s NIT deployment, he did not have the opportunity to examine either of the affiant
officers responsible for the warrants issued in this case.                   Instead, the district court denied
Bateman’s motion for a Franks hearing of Agent Macfarlane, concluding that Bateman had
neither met his burden to demonstrate that Agent Macfarlane had acted with deliberate falsity or
recklessness, nor demonstrated the materiality of what Bateman believes were the false factual
assertions leading to the issuance of the warrant.

         This court evaluates a “district court’s denial of a Franks hearing under the same standard
as for the denial of a motion to suppress: the district court’s factual findings are reviewed for
clear error and its conclusions of law are reviewed de novo.” United States v. Graham, 275 F.3d
490, 505 (6th Cir. 2001); see also United States v. Young, 847 F.3d 328, 348 (6th Cir.), cert
denied, 138 S. Ct. 147, 199 (2017); United States v. Poulsen, 655 F.3d 492, 504 (6th Cir. 2011)
(“The determination as to whether a statement made in an affidavit is made with reckless
disregard of the truth is a fact question.” (quoting United States v. Rice, 478 F.3d 704, 709 (6th
Cir. 2007)).

         “[O]f course, a presumption of validity [exists] with respect to the affidavit supporting
the search warrant.” Franks, 438 U.S. at 171. And, “[w]hether to hold an evidentiary hearing
based upon a challenge to the validity of a search warrant’s affidavit, given alleged
misstatements and omissions, is committed to the sound discretion of the district court.” Young,
847 F.3d at 348; see also Graham, 275 F.3d at 505. A defendant challenging the validity of a
search warrant’s affidavit bears a heavy burden. To be entitled to a Franks hearing, he must “1)
make[] a substantial preliminary showing that the affiant knowingly and intentionally, or with

         15We recognize that Bateman’s three motions to suppress in the district court did request the suppression of
evidence obtained at his physical residence, which was seized pursuant to the S.D. Ohio warrant––a warrant that
was issued based upon information the government obtained via the NIT warrant. However, not one of Bateman’s
motions before the district court directly challenged the validity of the S.D. Ohio warrant. Nor did Bateman request
a Franks hearing to question Agent Kinzig. Instead, Bateman’s district court motion for a Franks hearing singularly
challenged Agent MacFarlane’s affidavit. Appropriately then, the district court’s order denying all three of
Bateman’s motions did not reference Agent Kinzig’s affidavit. And because Bateman’s conditional guilty plea
preserves his right only to appeal the district court’s decision––as opposed to any failure of the district court to sua
sponte order a Franks hearing on the S.D. Ohio warrant––Bateman has waived his Franks argument related to the
S.D. Ohio warrant, here. See United States v. Martin, 526 F.3d 926, 933 (6th Cir. 2008).
 No. 18-3977                                United States v. Bateman                                    Page 13


reckless disregard for the truth, included a false statement or material omission in the affidavit;
and 2) prove[] that the false statement or material omission is necessary to the probable cause
finding in the affidavit.”        Young, 847 F.3d at 348–49 (quoting United States v. Pirosko,
787 F.3d 358, 369 (6th Cir. 2015)). If the defendant alleges an affiant’s “recklessness,” the court
employs a subjective test. United States v. Cican, 63 F. App’x 832, 835–36 (6th Cir. 2003);
United States v. Colquitt, 604 F. App’x 424, 429–30 (6th Cir. 2015). A law enforcement
officer’s statement is only considered to be issued with “reckless disregard for the truth” if a
defendant shows that the affiant subjectively “entertain[ed] serious doubts as to the truth of his
[or her] allegations.” Cican, 63 F. App’x at 836 (quoting United States v. Whitley, 249 F.3d 614,
621 (7th Cir. 2001)).          “Allegations of [an agent’s] negligence or innocent mistake are
insufficient.” Franks, 438 U.S. at 171. “Only after the defendant makes this showing may the
court consider the veracity of the statements in the affidavit or the potential effect of any omitted
information.” United States v. Archibald, 685 F.3d 553, 558–59 (6th Cir. 2012). Here, a
defendant must “point out specifically the portion of the warrant affidavit that is claimed to be
false.” Franks, 438 U.S. at 170; see United States v. Green, 572 F. App’x 438, 442 (6th Cir.
2014) (“[T]his court’s well-settled framework for Franks hearings requires a defendant to ‘point
to specific false statements’. . . .” (quoting United States v. Cummins, 912 F.2d 98, 103 (6th Cir.
1990))). “[I]f, when material that is the subject of the alleged falsity or reckless disregard is set
to one side, there remains sufficient content in the warrant affidavit to support a finding of
probable cause, no hearing is required.” Franks, 438 U.S. at 171–72.

        We find that the district court did not err in denying Bateman’s request for a Franks
hearing of Agent Macfarlane.16

        First, in an effort to establish the preliminary “falsity” showing for a Franks hearing,
Bateman claims that Agent Macfarlane’s affidavit contained a “false description of [Playpen’s]

        16The    district court’s decision was consistent with every other reported district court decision on
defendants’ motions for Franks hearings related to the NIT warrant. To date, there have been nearly twenty cases in
which defendants have advanced the motion. See, e.g., United States v. Gaver, No. 3:16-CR-88, 2017 WL 1134814
(S.D. Ohio Mar. 27, 2017); United States v. Kahler, 236 F. Supp. 3d 1009 (E.D. Mich. Feb. 14, 2017); United States
v. Darby, 190 F. Supp. 3d 520 (E.D. Va. June 3, 2016), aff’d by United States v. Darby, 721 F. App’x 304 (4th Cir.
2018). Furthermore, the Seventh Circuit has been the only circuit to directly address this issue on appeal; when
doing so, it affirmed the district court’s decision that a Franks hearing was not warranted. See United States v.
Kienast, 907 F.3d 522 (7th Cir. 2018).
 No. 18-3977                                United States v. Bateman                                    Page 14


home page, which was the single most important piece of the probable cause puzzle,” and “false
statements about the place to be searched pursuant to the NIT warrant.” (R. 22, decision and
entry at 456–57) (citation omitted). Specifically, Bateman claims the affidavit falsely described
the Playpen website as a forum dedicated to the advertisement and distribution of child
pornography, as well as a forum dedicated to the sexual abuse of children.17 However, it is clear
that Bateman is merely splitting hairs in making this accusation, and accordingly, we agree with
the district court that Bateman makes a vain attempt to “characterize the Playpen website as
merely a source of innocent child erotica.” (Id. at 457).

        As the district court noted correctly, the topics, images, and discussion forums of which
Bateman attempts to characterize as falling within the legal bounds of child erotica are far from
it. Make no mistake: The Playpen website was designed to disseminate child pornography, and
it was used as a vehicle to do so by those in the “know,” who took the multiple, arduous steps to
gain access to this dark-web haven. Despite Bateman’s argument, it is of little import that the
Playpen website did not offer an explicit description of its purpose on the homepage—its
purpose could be perceived almost immediately by the illicit material littered across that page
and the site’s various connected pages.

        Related to his first falsehood contention, Bateman argues that the general descriptions of
Playpen provided by Agent Macfarlane in his affidavit could have misled the magistrate judge
into believing that explicit advertisements of Playpen’s distribution of child pornography
objective were included throughout the website. Here again, we make a similar conclusion as
above: The technicality that Bateman raises is of no import, as he still fails to demonstrate any
showing of falsity or material omission within Agent Macfarlane’s statements. And in fact, we
agree with the district court that in no way does Agent Macfarlane’s affidavit suggest or imply

         17For the first time on appeal, Bateman alleges that the affidavit falsely described Playpen’s homepage as
including “two images depicting partially clothed prepubescent females with their legs spread apart,” when in fact,
he argues, by the time the warrant was issued, the homepage only included a single image of a prepubescent female
posed in a sexually suggestive manner. (Appellant Bateman Br. at 14). Other defendants convicted in the NIT
operation have raised this same argument many times in district court, and every court has rejected it. See, e.g.,
United States v. Owens, No. 16-CR-38 JPS, 2016 WL 7079609, at *6 (E.D. Wis. Dec. 5, 2016), aff’d by Kienast,
907 F.3d 522 (7th Cir. 2018); Gaver, 2017 WL 1134814, at *5; Kahler, 236 F. Supp. 3d at 1023; Darby, 190 F.
Supp. 3d at 533–34. Thus, we likely would reject it here, as well. Bateman failed to raise the claim below, and
because the alleged images Bateman describes are not in the district court record (Bateman relies on an opinion in
another case), see Gaver, 2017 WL 1134814, at *4–5, we will not address the merits of the argument.
 No. 18-3977                          United States v. Bateman                         Page 15


that an explicitly defined purpose of Playpen appeared on the website’s homepage or was
presented to users upon their logging into the site.     Rather, we view Agent Macfarlane’s
summary descriptions of the website as operating as general backdrop paragraphs in which to
contextualize why the FBI planned to conduct its NIT program.              Further, the detailed
descriptions provided by Agent Macfarlane were necessary to explain the graphic nature of the
material contained in Playpen (on the homepage and within its various pages), and in no way
would have misled the magistrate judge about the general content contained on Playpen’s
homepage, or on the site in general. But, even if we were to accept Bateman’s technicality
argument and conclude that somehow, Agent Macfarlane’s descriptions of Playpen contained
falsehoods or material omissions, Bateman fails to offer any evidence showing that Agent
Macfarlane knowingly, intentionally, or with reckless disregard to the truth, included such
falsehoods or material omissions in his affidavit.

       Yet, most fatal to the claim, Bateman makes no showing that removing the allegedly false
descriptions of Playpen’s homepage provided by Agent MacFarlane would have materially
affected the probable cause assessment of the magistrate judge in validating the warrant.
Probable cause “requires only a probability or substantial chance of criminal activity.” United
States v. Tagg, 886 F.3d 579, 585–86 (6th Cir. 2018) (quoting District of Columbia v. Wesby,
138 S. Ct. 577, 586 (2018)). This is not a high bar for the government to satisfy. Accordingly,
the magistrate judge’s determination of the existence of probable cause was likely not contingent
on the appearance or non-appearance of explicit text on Playpen’s homepage that outlined, in
words, the site’s purpose of disseminating child pornography. Rather, probable cause was more
likely established through the magistrate judge’s assessment of the entirety of Agent
Macfarlane’s affidavit, which as we explain above, provides necessary details of (1) Playpen’s
provocative homepage; (2) its secret location within the “dark-web” Tor network; and (3) the
various affirmative steps that users, like Bateman, had to take in order to locate the website,
register, and subsequently access child pornography. Cf. Kienast, 907 F.3d at 529 (“[B]y the
time such actors have downloaded the software needed to access the dark web, entered the
specific, sixteen-digit character jumble that is Playpen’s web address, and logged into the site
featuring at least one sexually suggestive image of a child, we are very skeptical that they are
surprised to find themselves on a website offering child pornography.”).
 No. 18-3977                                 United States v. Bateman                                      Page 16


         In a final effort to allege a falsehood and render the NIT warrant defective, Bateman
states that Agent Macfarlane suggested implicitly in the affidavit that the government’s search
activity would be confined within the Eastern District of Virginia. In making the argument,
Bateman appears to rely simply on the cover page of the warrant, which does indicate that the
intended subject property was to be located within the Eastern District of Virginia. However, an
assessment of the affidavit in its entirety, including its referenced attachment, makes clear that
Agent Macfarlane did not misrepresent the locations to be searched under the NIT deployment.
Rather, in the affidavit and the attachment, he states that the warrant would authorize agents
carrying out the NIT program to “cause an activating computer—wherever located—to send
[identifying information] to a computer controlled by or known to the government.” (R. 16-5
NIT Warrant at 244) (emphasis added); see Harney, 934 F.3d at 505–06 (concluding the NIT
warrant satisfied the “particularity” requirement of the Fourth Amendment because it
“sufficiently described the place to be searched, saying all that reasonably could be said under
the circumstances” and “allowed the government to search only those computers that logged into
Playpen” during a set period of time).18

         Moreover, tantamount to our assessment above, even if we were to agree with Bateman
that the affidavit contained falsehoods or material omissions related to the location to be
searched, he fails to provide any evidence that Agent Macfarlane knowingly, intentionally, or
recklessly included such statements within his affidavit. Accordingly, we agree with the district
court’s finding that Agent Macfarlane’s affidavit (1) accurately described the locations to be
searched by agents administering the NIT deployment, which necessarily included locations
outside of the Eastern District of Virginia, and (2) accurately described the NIT’s operation as
being triggered only when an activating computer’s signals entered the Eastern District of
Virginia (i.e. the jurisdiction in which agents were administering Playpen).




         18In  his brief, Bateman also claims that the affidavit’s description of the location to be searched was false
because “[f]ull disclosure of the intended extrication of private [IP] addresses from each computer visitor to the
Playpen website is wholly absent from the declaration of the search contained within the Virginia warrant, or its
attachment.” (Appellant Bateman Br. at 17). Although we disagree with this argument, we will not address its
merits in this opinion, as Bateman raises it for the first time on appeal.
 No. 18-3977                              United States v. Bateman                       Page 17


        Finally, Bateman offers no evidence to show that the allegedly false locations, or
omissions of such, within the affidavit were material in the magistrate judge’s ultimate
determination of probable cause. To reiterate, the government need not show more than simply a
“probability or substantial chance of criminal activity” to establish probable cause.        Tagg,
886 F.3d at 585. Based on this standard, it is unlikely that the affidavit’s naming of locations to
be searched––be it through searches conducted directly from the government’s administration of
Playpen from the Eastern District of Virginia, or the searches of the computers of Playpen users,
which were physically located within other jurisdictions, but technologically connected to
Playpen’s home page within the Eastern District of Virginia––was material in the magistrate
judge’s determination that there was a “probability” or “substantial chance” that Playpen users,
like Bateman, entered Playpen for the purpose of accessing child pornography in violation of
18 U.S.C. § 2252(a)(4)(B). Instead, as we discussed above, the likelihood of this criminal
activity occurring was sufficiently established by the totality of the affidavit, as Agent
Macfarlane provided a detailed and sufficiently specific picture of Playpen, its content, the
process for users to register and access the site, and the government’s NIT program.

        In light of the above, we AFFIRM the district court’s dismissal of Bateman’s Franks
motion, as Bateman failed to show any of the requisite elements to trigger a Franks hearing in
connection with the NIT warrant.

                                                    III.

        For the aforementioned reasons, we conclude that the district court did not err either in
denying Bateman’s motion to suppress evidence seized pursuant to the NIT warrant, which led to
his conviction under 18 U.S.C. § 2252(a)(4)(B), or in denying Bateman’s request for a Franks
hearing of Agent Macfarlane in connection with the NIT warrant. Therefore, we AFFIRM the
judgment of the district court in full.